Citation Nr: 0304488	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  02-21 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another, or at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Jordan, Counsel




INTRODUCTION

The veteran had active military service from May 1943 to 
January 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.   

The case has been advanced on the docket due to the veteran's 
advanced age.  38 C.F.R. § 20.900(c) (2002).  


REMAND

Under the applicable criteria, a veteran of a period of war 
who is permanently and totally disabled, and who is in need 
of regular aid and attendance or is housebound, is entitled 
to an increased rate of pension.  38 U.S.C.A. § 1502, 1521 
(West 2002); 38 C.F.R. § 3.351 (2002).  To receive special 
monthly pension at the housebound rate, the veteran must 
first have a single disability rated as permanent and total. 
He must also have either additional disability or 
disabilities independently rated 60 percent disabling, or be 
permanently housebound by reason of disability.  38 U.S.C.A. 
§ 1521(e); 38 C.F.R. § 3.351(d).

The veteran seeks special monthly pension based on his non 
service-connected Parkinson's disease, essential tremor, and 
hypothyroidism.   

In August 2002, the veteran was awarded non service-connected 
pension.  However, the record does not include a rating of 
the veteran's non service-connected disabilities.  In 
essence, there is no rating decision that provides the 
diagnostic codes that apply to the veteran's disorders or 
indicates how they are evaluated.  In this case, then, there 
has been no rating decision by the RO on issues critical to 
appellate review.

The Board also lacks the medical evidence necessary to 
determine whether the RO has assigned the appropriate rating 
for the veteran's nonservice-connected conditions.  
Therefore, the veteran needs to be accorded VA examinations 
to determine how severely disabling his conditions are.

In addition, the record reflects that the veteran is 
receiving Social Security Administration (SSA) benefits.  
However, it is not clear whether the benefits are for 
disability.  The RO should, therefore, request that the 
veteran indicate whether he is receiving disability benefits 
from the SSA.  If the veteran responds in the affirmative, 
the RO should make arrangements to obtain those records on 
remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

Accordingly, this claim is REMANDED for the following:  

1.	Ask the veteran whether he receives SSA 
disability benefits.  If he does, make the 
necessary arrangements to obtain a copy of any 
SSA decision granting disability benefits to 
the veteran and copies of all supporting 
documentation.

2.	The veteran should be afforded appropriate VA 
examinations to include an examination for housebound 
status or permanent need for aid and attendance.  The 
examiner should review the claims file.  All of the 
veteran's medical conditions should be stated and 
evaluated.  All indicated tests and studies or 
additional consultations should be accomplished.  The 
examiner is asked to describe the nature of the 
appellant's disabilities and the effect of his 
disabilities on the veteran's ability to care for 
himself and protect himself from the hazards of daily 
life.  

The examiner must provide a comprehensive report 
including complete rationales for all opinions and 
conclusions reached, citing the objective medical 
findings leading to the conclusions.  If further testing 
or examination is warranted in order to evaluate the 
conditions at issue, such testing or examination is to 
be accomplished prior to completion of the examination 
report.  

3.	The RO must list all of the veteran's disabilities on a 
formal rating document and assign evaluations to each 
disability.  

4.	After the preparation of the percentage evaluations for 
each of the veteran's disabilities, the RO should 
determine if the veteran's claim can be granted.  If the 
decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental 
statement of the case (SSOC) which includes a summary of 
the evidence, the applicable criteria, and the reasons 
for the decisions.  The veteran and his representative 
should then be given an opportunity to respond to the 
SSOC.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


